PER CURIAM.
Appellant appeals from the final order of the Unemployment Appeals Commission (UAC). The UAC’s final order upheld the appeals referee’s decision to dismiss appellant’s administrative appeal, pursuant to Rule 60BB-5.007(2), Florida Administrative Code. This dismissal was based upon the referee’s finding that the appeal was not timely filed. Because the record contains competent substantial evidence supporting the referee’s determination that the appeal was filed untimely, dismissal of the appeal was appropriate. Accordingly, we affirm the final order of the UAC.
AFFIRMED.
POLSTON and HAWKES, JJ., CONCUR; WEBSTER, J. DISSENTS WITH OPINION.